LIPSON NEILSON P.C.
9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144

Facsimile: (702) 382-1512

Telephone: (702) 382-1500

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01029-APG-VCF Document1 Filed 05/28/21 Page 1 of 6

LIPSON NEILSON P.C.
JOSEPH P. GARIN, ESQ.
Nevada Bar No. 6653

LISA J. ZASTROW, ESQ.
Nevada Bar No. 9727

9900 Covington Cross Drive, Suite 120
Las Vegas, Nevada 89144
(702) 382-1500 - Telephone
(702) 382-1512 - Facsimile
jgarin@lipsonneilson.com
lzastrow@lipsonneilson.com

Laura Sixkiller (pro hac vice forthcoming)
DLA PIPER LLP (US)

2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016-4232

Tel: 480.606.5100

Fax: 480.606.5101
laura.sixkiller@us.dlapiper.com
DLAPHX@us.dlapiper.com

Attorneys for Defendants Allianz Global Risks US Insurance

Company and The American Insurance Company

UNITED STATES DISTRICT COURT

IDSTRICT OF NEVADA

ABC Industrial Laundry d/b/a Universal
Laundry Supply,

Plaintiffs,
Vv.

Allianz Global Corporate & Specialty, a foreign

corporation; Allianz Global Risks

US Insurance Company, a foreign corporation;
The American Insurance Company, a foreign

corporation; Does | through 20; Roe
Corporations 1 through 20; inclusive,

Defendants.

 

Case No:
Dept. No.:

PETITION FOR REMOVAL

Nee ee ee ee ee ee ee Se a Ne Ne Se ee Se”

TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA

TO: ALL INTERESTED PARTIES

Page 1 of 6

 
LIPSON NEILSON P.C.
9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144

Facsimile: (702) 382-1512

Telephone: (702) 382-1500

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28 -

 

Case 2:21-cv-01029-APG-VCF Document1 Filed 05/28/21 Page 2 of 6

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Allianz Global Risks US
Insurance Company! and The American Insurance Company (“Defendants”) hereby remove ABC
Industrial Laundry d/b/a Universal Laundry Supply v. Allianz Global Corporate & Security,
Allianz Global Risks US Insurance Company and The American Insurance Company, Case No.
A21-832965-C, Department 20, filed in the Eighth Judicial District Court, Clark County, Nevada
(“State Court Action”) to the United States District Court for the District of Nevada, and in support

of this removal state as follows:

I, Statement of the case

Plaintiff ABC Industrial Laundry d/b/a Universal Laundry Supply (‘Plaintiff’) commenced
the State Court Action on April 15, 2021. A true and correct copy of the operative complaint is
attached as Exhibit A-1.

Plaintiff is a Nevada limited liability company that provides exclusive laundry service to the
Wynn and Encore hotels on the Las Vegas strip. Ex. A-1, Compl. 4 1, 27.

Plaintiff alleges that it has incurred losses in income resulting from government orders issued
to slow the spread of COVID-19, that required Plaintiff and businesses it depends on to suspend
and/or curtail operations. Plaintiff alleges that Defendants wrongly denied its claim for coverage of

these losses on a property insurance policy issued to Plaintiff by one or more of Defendant (the

Policy”).

Il. GROUNDS FOR FEDERAL COURT JURISDICTION
Removal is proper because this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a); there

is complete diversity of citizenship as to all parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

 

! Plaintiff erroneously sued Allianz Global Corporate & Specialty (“AGCS”), which is the trade
name of Defendant Allianz Global Risks US Insurance Company and is not a legal entity. To the
extent AGCS is deemed a party, it joins in this removal.

Page 2 of 6

 

 
LIPSON NEILSON P.C.
9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144

Telephone: (702) 382-1500 Facsimile: (702) 382-1512

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01029-APG-VCF Document1 Filed 05/28/21 Page 3 of 6

A. Complete Diversity Exists Between All Parties

Plaintiff is a Nevada domestic limited liability company that does business in Clark County,
Nevada. Ex. A-1, Compl. § 1. Upon information and belief, Plaintiff's members are also domiciled
in Nevada. Accordingly, Plaintiff is deemed a citizen of Nevada.

Defendant Allianz Global Risks US Insurance Company is an Illinois corporation with its
principal place of business in Chicago, Illinois. It is, thus, a citizen of Illinois.

Defendant The American Insurance Company is an Ohio corporation with its principal place
of business in Chicago, Illinois. Thus, it is a citizen of Ohio and Illinois.

Plaintiff's Complaint additionally includes fictitiously named Does 1 through 20; Roe
Corporations 1 through 20. “The citizenship of defendants sued under fictitious names shall be
disregarded.” 28 U.S.C. § 1441(b). It does not appear that fictitiously named Does 1 through 20; Roe
Corporations 1 through 20 have been named or served and their citizenship is irrelevant for purposes
of this removal.

Plaintiff purports to also name AGCS as a defendant, asserting it is a “New York
Corporation.” Ex. A-1, Compl. 2. No such legal entity exists. Rather, this is a trade name of
Defendant Allianz Global Risks US Insurance Company.

The controversy is, therefore wholly between citizens of different states. See 28 U.S.C.
§ 1332(a)(1).

B. The Amount in Controversy Exceeds $75,000

Plaintiff alleges that it purchased an insurance policy from Defendants and paid an annual
premium of $128,381. Ex. A-1, Compl. ¢ 13. Plaintiff further alleges that the Policy provided for
$15 million in coverage for Business Income; $25,000 for up to 60 days of Crisis Event Business
Income and up to $25,000 for post event expenses; and $250,000 in coverage under the
Manufacturing: Property Gard Extension Endorsement, Business Income Form and Extra Expense
form for dependent property coverage. Jd. J§ 14, 17, 19. Plaintiff alleges that it is entitled to
coverage under all these provisions of the Policy. Jd. § 46-49. Plaintiff alleges that COVID-19 and
the related government orders caused Plaintiff to suspend and reduce its business, and caused!

businesses upon which Plaintiff depends to do the same. Jd. {| 32-33. Plaintiff alleges that it has

Page 3 of 6

 
LIPSON NEILSON P.C.
9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144

Facsimile: (702) 382-1512

Telephone: (702) 382-1500

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01029-APG-VCF Document1 Filed 05/28/21 Page 4 of 6

been unable to operate its property at full capacity since March 2020. Jd. §§ 42-43. Althoughi
Plaintiff does not provide an exact amount of damages, it admits that its damages at least exceed!
$15,000. Jd. § 91.

“[A] defendant’s notice of removal need include only a plausible allegation that the amount
in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.
Owens, 574 U.S. 81, 89 (2014). In establishing that the amount in controversy exceeds $75,000, the
defendant may rely on a chain of reasoning and underlying assumptions that are reasonable based on|
the complaint’s allegations. LaCross v. Knight Transp. Inc., 775 F. 3d 1200, 1202 (9th Cir. 2015).
Given that Plaintiff alleges that it provided exclusive laundry services to two large Las Vegas hotels
and alleges that their operations were significantly affected by COVID-19; and that Plaintiff alleges
it has paid an annual premium in excess of $100,000, with entitlement to coverage of $15 million,

Plaintiffs’ Complaint places at issue more than $75,000, exclusive of interest and costs.

Ill. ALL PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED
Removal of this action is timely, pursuant to 28 U.S.C. § 1446(b), as it is filed within 30 days

of May 3, 2021, which is the date Defendants were served with the Complaint.”
Defendants may remove the State Court Action under 28 U.S.C. § 1441(a) because the State

Court Action was brought in Clark County, Nevada.
Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings, and orders

filed in the State Court Action are attached as Exhibit A-1 to Exhibit A-6.

As required by 28 U.S.C. § 1446(d), Defendants will promptly file a copy of this notice of
removal with the clerk of the Eighth Judicial District Court for Clark County, Nevada, a true and

correct copy of which is attached hereto as Exhibit B, and serve copies of the same on all parties to

this action.

 

* Plaintiff purported to serve AGCS on May 12, 2021. AGCS is the trade name of Defendant Allianz
Global Risks US Insurance Company and is not a legal entity. Thus, Plaintiff could not and did not
affect service on AGCS.

Page 4 of 6

 
LIPSON NEILSON P.C.
9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144

Telephone: (702) 382-1500 Facsimile: (702) 382-1512

Oo TIN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01029-APG-VCF Document1 Filed 05/28/21 Page 5 of 6

This notice is signed pursuant to Rule 11, Fed. R. Civ. P., in accordance with 28 U.S.C.
§ 1446(a).

By this notice of removal, Defendants do not waive any objections to service, jurisdiction,
venue, or any other defenses or objections they may have. Defendants expressly reserve all defenses,
motions, and pleas. Defendants pray the State Court Action be removed to this Court, all further
proceedings in the State Court Action be stayed, and Defendants receive all additional relief to
which they are entitled.

WHEREFORE, Defendants remove the above-referenced action now pending against them
in the Eighth Judicial District Court of the State of Nevada in and for the County of Clark to this
Court.

DATED this 28" day of May, 2021.

LIPSON NEILSON P.C.

By:_/s/ Lisa J. Zastrow
JOSEPH P. GARIN, ESQ. (NV Bar No. 6653)
LISA J. ZASTROW, ESQ. (NV Bar No. 9727)
9900 Covington Cross Drive, Suite 120
Las Vegas, Nevada 89144

Laura Sixkiller (pro hac vice forthcoming)
DLA PIPER LLP (US)

2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016-4232

Tel: 480.606.5100

Fax: 480.606.5101
laura.sixkiller@us.dlapiper.com
DLAPHX@us.dlapiper.com

Attorneys for Defendants Allianz Global Risks US

Insurance Company and The American Insurance
Company

Page 5 of 6

 
LIPSON NEILSON P.C.
9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144

Facsimile: (702) 382-1512

Telephone: (702) 382-1500

aa

sa DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01029-APG-VCF Document1 Filed 05/28/21 Page 6 of 6

CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b) and Administrative Order 14-2, I certify that on the 28" day of May,
2021, I electronically served the foregoing PETITION FOR REMOVAL to the following parties

utilizing the Court’s E-File/ServeNV System:

 

 

WILLIAM R. BRENSKE, ESQ.
JENNIFER R. ANDREEVSKI, ESQ.
BRENSKE ANDREEVSKI &
KRAMETBAUER

3800 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169

Telephone: (702) 385-3300

Facsimile: (702) 385-3823

Email: bak@baklawlv.com

Attorneys for Plaintiff

 

 

 

/s/ Debra Marquez
An employee of LIPSON NEILSON P.C.

Page 6 of 6

 
